DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-12 are pending.
Claim(s) 1-12 are rejected.
Priority
Foreign:
Acknowledgment is made of the priority to foreign Application No. JP2018-192661 filed on 10/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 and 10/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 10/09/2019 are found to be acceptable for the examination purposes.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-12:
	Claims 9-12 recite the limitation “returns the parameters for each unit of a set state of the parameters” in line(s) 5-7. It’s not clear what it means by the phrase “for each unit of a set state of the parameters.” It’s not clear if “set state” means a state that was previously set for the parameters, or a set of states for the parameters. Applicant’s specification paragraph 47 describes, “it is possible to efficiently return the set state of parameters for CNC to a previous set state.” The limitation is unclear and it’s not possible to set a definite interpretation for the meaning of the limitation.
	For the examination purpose, in broadest reasonable interpretation, it is construed that the limitation “returns the parameters for each unit of a set state of the parameters” means returning the parameters for each unit a set state of the parameters to a previous set state of the parameters.
	Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Kamijo (US20160085235A1) [hereinafter Kamijo].
Claim 1:
	Regarding claim 1, Kamijo discloses, “A control system of a machine tool which is automated by reflecting parameters with computerized numerical control, the control system comprising:” [See the control system of a machine tool. See the system is automated by reflecting parameters with CNC control (e.g.; reflecting parameters such as parameter related to alarm corrective action): “A numerical control device 100 includes a numerical control device operation unit 110, a numerical control device control unit 120, an alarm monitoring unit 130, an operation history information acquiring unit 140,” “a numerical control device display unit 180” (¶26)… “a change of data applied to the numerical control device 100, and the like are recorded.” (¶41)… “the process of generating the alarm corrective measure operation history information upon the occurrence of an alarm and recording the generated information in the alarm corrective measure operation history information storage unit 160.” (¶39)];
[See the storage that stores change history data (e.g.; change history including the details of a change added to each piece of data) and attribute data (e.g.; attribute such as time characteristics of the data) of the parameter (e.g.; alarm corrective action parameter): “A numerical control device 100 includes” “an alarm corrective measure operation history information storage unit 160,” (¶26)… “The alarm corrective measure operation history information recording unit 150 records the alarm corrective measure operation history information, which has been received from the operation history information acquiring unit 140, in the alarm corrective measure operation history information storage unit 160.” (¶31)… “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (various types of information involved in the actual operations performed by the operator, including a menu item selected by the operator, the information item and the value thereof referred to by the operator, the details of a change added to each piece of data, and the time spent for each operation).” (¶33)];
	“a change history organization unit which organizes, with the parameter change history data and the parameter attribute data, the parameters for each of change history attributes so as to generate a change history attribute unit list.” [See the system organizes/sorts (e.g.; descending order of operation frequency) the parameter of each change history attribute (e.g.; alarm corrective measure related change history attribute “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)… “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)… “The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172, and the sorted information is displayed on an alarm corrective measure operation history information display section 186 in descending order of operation frequency.” (¶46)].

Claim 2:
	Regarding claim 2, Kamijo discloses all the elements of claim 1.
	Kamijo further discloses, “comprising: an Undo/Redo target selection unit which specifies arbitrary parameters in the change history attribute unit list;” [See the “[Step SA07]” “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)];
	“a parameter setting return processing unit which performs return processing for returning to the parameters specified in the Undo/Redo target selection unit.” [See the system performs return processing for returning to the specified parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective “[Step SA07]” “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)].

Claim 3:
	Regarding claim 3, Kamijo discloses all the elements of claim 1.
	Kamijo further discloses, “comprising: a change history display unit which displays the change history attribute unit list.” [See displaying the sorted/arranged results: “alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency and displays the sorted types of operations.” (¶38)].

Claim 4:
	Regarding claim 4, Kamijo discloses all the elements of claims 1-2.
	Kamijo further discloses, “comprising: a change history display unit which displays the change history attribute unit list.” [See displaying the sorted/arranged results: “alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency and displays the sorted types of operations.” (¶38)].

Claim 5:
	Regarding claim 5, Kamijo discloses all the elements of claim 1.
	Kamijo further discloses, “wherein the change history organization unit includes: a change history acquisition unit which acquires the parameter change history [See the system acquires change history data from the storage 160: “the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160.” (¶34)];
	“a change history organization request acquisition unit which receives a change history organization request;” [See the system receives a change history organization request (e.g.; in figure 2, from step SA07 to at step SA08, triggering a sort/organization operation): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)];
	“a parameter attribute acquisition unit which acquires the parameter attribute data from the storage unit;” [See the system acquires the parameter attribute data (e.g.; attribute such as time characteristics of the data such as frequency): “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (” “the details of a change added to each piece of data, and the time spent for each operation).” (¶33)… “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)];
	“an attribute list generation unit which uses the parameter change history data and the parameter attribute data so as to generate an attribute list of the parameters;” [See the system generates attribute list of the parameter (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) using the change history data (e.g.; recorded change data) and attribute data (e.g.; attribute data such as time, operation frequency): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information” “which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)].
	“a change history attribute unit list generation unit which organizes the attribute list for each of the change history attributes so as to generate the change history attribute unit list.” [See the system organizes/sorts (e.g.; descending order of operation frequency) the attribute list for each of the change history attribute (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) and generates change history attribute unit list (e.g.; sorted in descending order from frequency high to low, list of operation corrective measure “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)].

Claim 6:
	Regarding claim 6, Kamijo discloses all the elements of claims 1-2.
	Kamijo further discloses, “wherein the change history organization unit includes: a change history acquisition unit which acquires the parameter change history data from the storage unit;” [See the system acquires change history data from the storage 160: “the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160.” (¶34)];
	“a change history organization request acquisition unit which receives a change history organization request;” [See the system receives a change history organization request (e.g.; in figure 2, from step SA07 to at step SA08, triggering a sort/organization operation): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)];
	“a parameter attribute acquisition unit which acquires the parameter attribute data from the storage unit;” [See the system acquires the parameter attribute data (e.g.; attribute such as time characteristics of the data such as frequency): “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (” “the details of a change added to each piece of data, and the time spent for each operation).” (¶33)… “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)];
	“an attribute list generation unit which uses the parameter change history data and the parameter attribute data so as to generate an attribute list of the parameters;” [See the system generates attribute list of the parameter (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) using the change history data (e.g.; recorded change data) and attribute data (e.g.; “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information” “which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)].
	“a change history attribute unit list generation unit which organizes the attribute list for each of the change history attributes so as to generate the change history attribute unit list.” [See the system organizes/sorts (e.g.; descending order of operation frequency) the attribute list for each of the change history attribute (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) and generates change history attribute unit list (e.g.; sorted in descending order from frequency high to low, list of operation corrective measure operation performed): “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)].


Claim 7:
	Regarding claim 7, Kamijo discloses all the elements of claims 1 and 3.
	Kamijo further discloses, “wherein the change history organization unit includes: a change history acquisition unit which acquires the parameter change history data from the storage unit;” [See the system acquires change history data from the storage 160: “the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160.” (¶34)];
	“a change history organization request acquisition unit which receives a change history organization request;” [See the system receives a change history organization request (e.g.; in figure 2, from step SA07 to at step SA08, triggering a sort/organization operation): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)];
	“a parameter attribute acquisition unit which acquires the parameter attribute data from the storage unit;” [See the system acquires the parameter attribute data (e.g.; attribute such as time characteristics of the data such as frequency): “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (” “the details of a change added to each piece of data, and the time spent for each operation).” (¶33)… “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)];
	“an attribute list generation unit which uses the parameter change history data and the parameter attribute data so as to generate an attribute list of the parameters;” [See the system generates attribute list of the parameter (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) using the change history data (e.g.; recorded change data) and attribute data (e.g.; attribute data such as time, operation frequency): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information” “which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)].
	“a change history attribute unit list generation unit which organizes the attribute list for each of the change history attributes so as to generate the change history attribute unit list.” [See the system organizes/sorts (e.g.; descending order of operation “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)].

Claim 8:
	Regarding claim 8, Kamijo discloses all the elements of claims 1, 2, and 4.
	Kamijo further discloses, “wherein the change history organization unit includes: a change history acquisition unit which acquires the parameter change history data from the storage unit;” [See the system acquires change history data from the storage 160: “the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160.” (¶34)];
	“a change history organization request acquisition unit which receives a change history organization request;” [See the system receives a change history organization request (e.g.; in figure 2, from step SA07 to at step SA08, triggering a sort/organization operation): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)];
	“a parameter attribute acquisition unit which acquires the parameter attribute data from the storage unit;” [See the system acquires the parameter attribute data (e.g.; attribute such as time characteristics of the data such as frequency): “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (” “the details of a change added to each piece of data, and the time spent for each operation).” (¶33)… “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)];
[See the system generates attribute list of the parameter (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) using the change history data (e.g.; recorded change data) and attribute data (e.g.; attribute data such as time, operation frequency): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information” “which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)].
	“a change history attribute unit list generation unit which organizes the attribute list for each of the change history attributes so as to generate the change history attribute unit list.” [See the system organizes/sorts (e.g.; descending order of operation frequency) the attribute list for each of the change history attribute (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) and generates change history attribute unit list (e.g.; sorted in descending order from frequency high to low, list of operation corrective measure operation performed): “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)].

Claim 9:
	Regarding claim 9, Kamijo discloses all the elements of claims 1 and 5.
	Kamijo further discloses, “when in the attribute list, a history in which one parameter is changed a plurality of times is present, a plurality of parameters having the same attribute are treated as one set” [See in the attribute list history the system identifies a parameter that changed plurality of times (e.g.; a plurality of pieces of alarm corrective measure operation history), the plurality of parameter having the same attribute (e.g.; most frequently) are treated as one set (e.g.; set of a plurality of pieces of alarm corrective measure operation of selected type): “A statistic on, for example, the type of operation (e.g. the menu item selected by the operator) is taken on a plurality of pieces of alarm corrective measure operation history information of the same type of alarm extracted from the alarm corrective measure operation history information storage unit 160, and the type of operation carried out most frequently is preferentially sorted” “it is also feasible to pay attention to the time at which the alarm occurs in addition to the frequency of the operation and to carry out sorting and displaying on the basis of the operation frequency during the past one week” “This makes it possible to provide more appropriate alarm corrective measure operation history information.” (¶35)].
[See the system returns the parameters for each unit of a set state of the parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past such that return the set states of the parameters to previous states): “[Step SA07]” “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)].


Claim 10:
	Regarding claim 10, Kamijo discloses all the elements of claims 1-2 and 6.
	Kamijo further discloses, “when in the attribute list, a history in which one parameter is changed a plurality of times is present, a plurality of parameters having the same attribute are treated as one set” [See in the attribute list history the system identifies a parameter that changed plurality of times (e.g.; a plurality of pieces of alarm corrective measure operation history), the plurality of parameter having the same attribute (e.g.; most frequently) are treated as one set (e.g.; set of a plurality of pieces of alarm corrective measure operation of selected type): “A statistic on, for example, the type of operation (e.g. the menu item selected by the operator) is taken on a plurality of pieces of alarm corrective measure operation history information of the same type of alarm extracted from the alarm corrective measure operation history information storage unit 160, and the type of operation carried out most frequently is preferentially sorted” “it is also feasible to pay attention to the time at which the alarm occurs in addition to the frequency of the operation and to carry out sorting and displaying on the basis of the operation frequency during the past one week” “This makes it possible to provide more appropriate alarm corrective measure operation history information.” (¶35)].
	“such that the parameter setting return processing unit returns the parameters for each unit of a set state of the parameters.” [See the system returns the parameters for each unit of a set state of the parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past such that return the set states of the parameters to “[Step SA07]” “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)].

Claim 11:
	Regarding claim 11, Kamijo discloses all the elements of claims 1, 3, and 7.
	Kamijo further discloses, “when in the attribute list, a history in which one parameter is changed a plurality of times is present, a plurality of parameters having the same attribute are treated as one set” [See in the attribute list history the system identifies a parameter that changed plurality of times (e.g.; a plurality of pieces of alarm “A statistic on, for example, the type of operation (e.g. the menu item selected by the operator) is taken on a plurality of pieces of alarm corrective measure operation history information of the same type of alarm extracted from the alarm corrective measure operation history information storage unit 160, and the type of operation carried out most frequently is preferentially sorted” “it is also feasible to pay attention to the time at which the alarm occurs in addition to the frequency of the operation and to carry out sorting and displaying on the basis of the operation frequency during the past one week” “This makes it possible to provide more appropriate alarm corrective measure operation history information.” (¶35)].
	“such that the parameter setting return processing unit returns the parameters for each unit of a set state of the parameters.” [See the system returns the parameters for each unit of a set state of the parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past such that return the set states of the parameters to previous states): “[Step SA07]” “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)].

Claim 12:
	Regarding claim 12, Kamijo discloses all the elements of claims 1-2, 4, and 8.
	Kamijo further discloses, “when in the attribute list, a history in which one parameter is changed a plurality of times is present, a plurality of parameters having the same attribute are treated as one set” [See in the attribute list history the system identifies a parameter that changed plurality of times (e.g.; a plurality of pieces of alarm corrective measure operation history), the plurality of parameter having the same attribute (e.g.; most frequently) are treated as one set (e.g.; set of a plurality of pieces of alarm corrective measure operation of selected type): “A statistic on, for example, the type of operation (e.g. the menu item selected by the operator) is taken on a plurality of pieces of alarm corrective measure operation history information of the same type of alarm extracted from the alarm corrective measure operation history information storage unit 160, and the type of operation carried out most frequently is preferentially sorted” “it is also feasible to pay attention to the time at which the alarm occurs in addition to the frequency of the operation and to carry out sorting and displaying on the basis of the operation frequency during the past one week” “This makes it possible to provide more appropriate alarm corrective measure operation history information.” (¶35)].
	“such that the parameter setting return processing unit returns the parameters for each unit of a set state of the parameters.” [See the system returns the parameters for each unit of a set state of the parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past such that return the set states of the parameters to previous states): “[Step SA07]” “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160320772A1 - Machining-information management device and tool-path generation device:
	Reading general machining information relating to past machining from the memory device and a display part for displaying general machining information, and the display part is formed to display tool information of current machining and tool information of past machining aligned with each other and formed to display the coordinate information of current machining and the coordinate information of past machining aligned with each other and to enable current coordinate information to be set while referring to past coordinate information. (¶13).

US20180032404A1 - Automatic backup device, automatic backup method, and recording medium:
	A history information storage unit (history information storage unit 216 a described later, for example) in which the history information acquired by the history information acquisition unit is accumulated and stored (¶8). Generate the restoration information by using a piece of the history information as a starting point as a basis 

US20170357231A1 - Program generator having function of optimizing machining sequence:
	The program generator gives each machining process a score based on conditions such as a machining shape to be formed by the machining process and a machining history, and generates a machining program which performs the machining processes in descending order of score (¶7).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116